                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

IN RE:                                                CHAPTER 7
                                                      CASE NO. 21-31384
       Rebecca M. Longstreath                         Judge Guy R. Humphrey

              Debtor
                                                      AMENDMENT


        Now comes the Debtor, by and through her undersigned Counsel, and hereby amends her
Petition and Plan as follows:

        To amend Schedule F to add the name and address of the following pre-petition
creditor(s):

                             Wilbur & Associates
                             210 Landmark Drive
                             Normal, Illinois 61761
                             Claim No. 133416855


                                           Respectfully Submitted,

                                           /s/ Andrew J. Zeigler
                                           Andrew J. Zeigler #0081417
                                           Case Attorney for Debtor
                                           1340 Woodman Drive
                                           Dayton, Ohio 45432
                                           937-252-2030
                                           937-252-9425 fax




                            CERTIFICATE OF SERVICE

I hereby certify that on August 13, 2021, a copy of the foregoing Amendment was served on the
following registered ECF participants, electronically through the court’s ECF System at the
email address registered with the court.

Paul Spaeth, Chapter 7 Trustee
U.S. Trustee
And on the following by ordinary U.S. Mail, postage prepaid, on August 13, 2021, addressed to:

Wilbur & Associates, 210 Landmark Drive, Normal, Illinois 61761

Rebecca M. Longstreath, 1508 S. Longview, Beavercreek, Ohio 45432




                                           /s/ Andrew J. Zeigler
                                           Andrew J. Zeigler
UNSWORN DECLARATION UNDER PENALTY OF PERJURY




I/We, Rebecca M. Longstgreath

certify under penalty of perjury that we read the foregoing

      Amendment                and that it is true to the best

of our knowledge, information, and belief.



Executed on:      August 13       , 2021



                              /s/ Rebecca M. Longstreath
                              Rebecca M. Longstreath
                              Debtor
Wilbur & Associates
210 Landmark Drive
Normal, Illinois 61761
Claim No. 133416855
